       Case 3:03-cr-00068-HTW-LGI Document 201 Filed 03/19/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 UNITED STATES OF AMERICA

 vs.                                              CRIMINAL ACTION No.: 3:03-CR-68-HTW

 CURTIS JEROME HARDY

                                             ORDER

       BEFORE THIS COURT are the following motions, filed by the defendant, Curtis Hardy

(hereinafter referred to as “Hardy”): Motion for Reconsideration [Docket no. 180]; Motion for

Leave to File Amendment [Docket no. 182]; and Motion for Court Order Compelling Public

Defender Office Production of Requested Documents [Docket no. 187]. Hardy, by his motions,

asks this court to reconsider its order denying his request for compassionate release due to the

COVID-19 pandemic. This court has reviewed the submissions of the parties and finds as follows.

   I. MOTION FOR LEAVE TO FILE AMENDMENT [Docket no. 182]

       This court will take Hardy’s Motion for Leave to File Amendment [Docket no. 182] out of

chronological order because it integrally impacts this court’s ruling on Hardy’s Motion for

Reconsideration [Docket no. 180]. By his motion, Hardy asks this court to consider the following

“new evidence”: court opinions from outside of the Fifth Circuit which have granted

compassionate release; and his contention that the United States Bureau of Prisons has not

controlled the spread of COVID-19.

       This court has reviewed Hardy’s motion and finds such to be extraneous and irrelevant

material. Evidence is defined as “Something (including testimony, documents, and tangible

objects) that tends to prove or disprove the existence of an alleged fact; anything presented to the

senses and offered to prove the existence or nonexistence of a fact <the bloody glove is the key



                                                 1
         Case 3:03-cr-00068-HTW-LGI Document 201 Filed 03/19/21 Page 2 of 5




piece of evidence for the prosecution>.” EVIDENCE, Black's Law Dictionary (11th ed. 2019).

What Hardy terms “new evidence” is not evidence at all: Hardy has restated his previous

arguments to this court; provided unsworn and unsupported statements of “fact”; and cited

unpersuasive and non-precedential legal authority. That notwithstanding, this court will grant

Hardy’s motion so that it may issue its ruling on said “new evidence” on the merits.

   II. MOTION FOR RECONSIDERATION [Docket no. 180]

         “[A]lthough there is no authority in the Federal Rules of Criminal Procedure for a “motion

for reconsideration,” its use has been “repeatedly and expressly sanctioned” by the Supreme Court.

U.S. v. Cook, 670 F.2d 46, 48 (5th Cir.1982) (citing U.S. v. Dieter, 429 U.S. 6 (1976); U.S. v.

Healy, 376 U.S. 75 (1964); et al.). Motions to reconsider in criminal cases are treated like motions

to reconsider in civil suits. U.S. v. Rollins, 607 F.3d 500, 502 (7th Cir.2010)(citing U.S. v. Healy,

376 U.S. 75 (1964)).

         Generally, “motions to reconsider are analyzed under Rule 59(e) of the Federal Rules of

Civil Procedure.” McDonald v. Entergy Operations, Inc., No. 5:03cv241, 2005 WL 1528611, at

*1 (S.D. Miss May 31, 2005). This court has “considerable discretion” in deciding whether to grant

a motion for reconsideration. See Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir.

1993).

         There are only three grounds for which this court may grant a motion for reconsideration:

“(a) an intervening change in controlling law, (2) the availability of new evidence not previously

available, and (3) the need to correct a clear error of law or prevent manifest injustice.” W.C. Bulley

v. Fidelity Financial Servs. Of Miss., Inc., No. 3:00cv522, 2000 WL 1349184, at *2 (S.D. Miss.

Sept. 8, 2000). If none of these three grounds is present, this court must deny the motion. Id. at *3.




                                                  2
      Case 3:03-cr-00068-HTW-LGI Document 201 Filed 03/19/21 Page 3 of 5




       This court has reviewed the submissions of the defendant and finds that his motion does

not offer any of the following: intervening changes in controlling law; new evidence that was not

previously available; or the need to correct a clear error of law or to prevent manifest injustice.

       Hardy first asserts that this court did not consider all of his medical conditions and

specifically: an inflamed thyroid; possible cancerous nodules in his chest; and a knee replacement

surgery. Hardy has again failed to show this court that any of Hardy’s medical conditions are

terminal or that he is incapable of caring for himself and his medical conditions. In fact, Hardy

concedes as much saying “[u]nder normal circumstances, the Petitioner[’s] medical condition

would not satisfy the ‘extraordinary and compelling’ standard”. Hardy asserts that it is only the

ongoing COVID-19 pandemic that brings his medical conditions under the penumbra of the

compassionate release standard. This court disagrees. Hardy would be exposed to the COVID-19

virus outside of confinement as well and this court again does not find that Hardy’s medical

conditions are life threatening or that Hardy cannot take care of himself.

       Hardy next asks this court to find that a change in the numbers of inmates at FCI Allenwood

Medium, where he is currently confined, constitutes an “extraordinary and compelling” reason for

this court to order him released to home confinement. According to the United States Bureau of

Prisons (hereinafter referred to as “BOP”), FCI Allenwood Medium facility currently houses 1,093

total inmates. Hardy alleges that 124 inmates have died during the COVID-19 pandemic and that

FCI Allenwood Medium has been slow in testing inmates, both allegations are unfounded. As of

January 12, 2021, BOP indicates that it has completed 947 COVID tests on inmates with only 1

test still pending. See https://www.bop.gov/coronavirus/. As a result of those COVID-19 tests,

BOP reports that 503 inmates housed at FCI Allenwood Medium have had COVID-19 (although

the majority have recovered already). Id. Currently, FCI Allenwood Medium has 92 inmates with



                                                  3
       Case 3:03-cr-00068-HTW-LGI Document 201 Filed 03/19/21 Page 4 of 5




active COVID-19 cases and 25 staff1 with active COVID-19 cases. Id. BOP reports no inmate or

staff deaths at FCI Allenwood Medium as a result of a COVID-19 infection. Id. This court finds

that the numbers have not changed such that it would impact this court’s prior determination that

COVID-19 does not present an “extraordinary and compelling” reason for this court to order him

released to home confinement.

        Hardy further states that this court made an error of fact in concluding that his instant

offense was an “assault-related conviction or behavior” and that he had no prior conviction for any

assault offense. He has misread this court’s opinion, this court found that Hardy’s instant

conviction for bank robbery and brandishing a firearm during a crime of violence, along with his

two prior convictions for bank robbery, possession of cocaine and possession of counterfeit money

all led this court to conclude that he was a danger to the community. This court also stated that:

        Hardy also had charges pending in the State of Texas for Assault on a State Trooper.
        Hardy has had at least five (5) contacts with law enforcement for assault-related
        behavior – on law enforcement, domestic violence assault, aggravated assault, and
        simple assault.

[Docket no. 180, p. 13]. This court did not find that Hardy had been convicted for such offenses

but, this court did take those arrests into consideration when it determined that Hardy was a danger

to the community.

        Hardy also asks this court to consider the “Male Pattern Risk Scoring” form he submitted

which was allegedly conducted by BOP, indicating that he allegedly has a total general score of 4

and a total violent score of 4. The form itself seems to indicate that Hardy has a minimum risk

level for both general and violence. Hardy, however, submitted no affidavit, testimony, or other

evidence from which this court may interpret such form. Even had he done so, this court is



1
  BOP does not indicate how many total staff it has tested for COVID-19 or how many have been infected and
recovered.

                                                    4
      Case 3:03-cr-00068-HTW-LGI Document 201 Filed 03/19/21 Page 5 of 5




unpersuaded that his lengthy and deplorable criminal history should be ignored and still finds that

Hardy presents a real danger to the community if he were released.

       Defendant’s motion to reconsider is his attempt to have a second bite at the apple, and this

court will not entertain such.

   III. MOTION FOR COURT ORDER COMPELLING PUBLIC DEFENDER OFFICE

           PRODUCTION OF REQUESTED DOCUMENTS [Docket no. 187]

       Finally, Hardy asks this court to order the Federal Public Defender’s Office in Jackson,

Mississippi to forward a copy of the order denying his compassionate release [Docket no. 177].

This court finds Hardy should possess and intellectually digest a copy of this court’s order denying

his motion for compassionate release [Docket no. 177]. Accordingly, this court will order the

United States District Court Clerk to mail a copy of said order to Hardy at no cost.

   IV. CONCLUSION

       IT IS, THEREFORE, ORDERED that Hardy’s Motion for Reconsideration [Docket

no. 180] is hereby DENIED for the reasons stated above.

       IT IS FURTHER ORDERED that Hardy’s for Leave to File Amendment [Docket no.

182] is hereby GRANTED as stated above.

       IT IS FINALLY ORDERED that Hardy’s Motion for Court Order Compelling

Public Defender Office Production of Requested Documents [Docket no. 187] is hereby

GRANTED IN PART. The United States District Court Clerk shall mail a copy of this order

and the Order Denying Compassionate Release [Docket no. 177] to the defendant.

       SO ORDERED this the 19th day of March, 2021.

                                      s/ HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE




                                                 5
